Matter of Greater Jamaica Dev. Corp. v New York City Tax Commn. (2016 NY Slip Op 02815)





Matter of Greater Jamaica Dev. Corp. v New York City Tax Commn.


2016 NY Slip Op 02815


Decided on April 13, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 13, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
CHERYL E. CHAMBERS
SYLVIA O. HINDS-RADIX, JJ.


2012-04300
 (Index No. 21215/11)

[*1]In the Matter of Greater Jamaica Development Corporation, et al., appellants, 
vNew York City Tax Commission, et al., respondents.


Manatt, Phelps & Phillips, LLP, New York, NY (Ronald G. Blum, Michael A. Lehman, Elizabeth K. Murray, and Damien Wint of counsel), for appellants.
Michael A. Cardozo, Corporation Counsel, New York, NY (Vincent D'Orazio, Neil Schaier, and Andrea M. Chan of counsel), for respondents.
Greenberg Traurig, LLP, New York, NY (James W. Perkins, Edward C. Wallace, and Lauren B. Grassotti of counsel), for amici curiae Lawyers Alliance for New York, Queens Chambers of Commerce, and Nonprofit Coordinating Committee of New York.

DECISION & ORDER
In a proceeding, inter alia, pursuant to CPLR article 78 to review a determination of the respondent New York City Department of Finance, dated February 23, 2011, revoking a tax exemption granted to certain public parking facilities owned and operated by the petitioners, the petitioners appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Queens County (Siegal, J.), dated April 2, 2012, as denied that branch of their petition which was pursuant to CPLR article 78 to review the determination and granted the respondents' cross motion to dismiss the petition. By decision and order dated November 27, 2013, this Court reversed the order and judgment insofar as appealed from, granted that branch of the petition which was pursuant to CPLR article 78 to review the determination of the respondent New York City Department of Finance dated February 23, 2011, revoking the tax exemption granted to the subject parking facilities, annulled that determination, and denied the respondents' cross motion to dismiss the petition (see Matter of Greater Jamaica Dev. Corp. v New York City Tax Commn., 111 AD3d 937, revd 25 NY3d 614). In an opinion dated July 1, 2015, the Court of Appeals reversed the decision and order of this Court and remitted the matter to this Court "for consideration of the issues that were raised but not determined on the appeal to [this] Court" (Matter of Greater Jamaica Dev. Corp. v New York City Tax Commn., 25 NY3d 614, 631). Justice Balkin has been substituted for former Justice Angiolillo (see 22 NYCRR 670.1[c]).
ORDERED that, upon remittitur from the Court of Appeals, the order and judgment is affirmed insofar as appealed from, with costs.
The petitioners commenced this proceeding, inter alia, to review a determination of the respondent New York City Department of Finance, dated February 23, 2011, revoking a tax exemption granted to certain parking facilities. The Supreme Court denied that branch of the [*2]petition. Contrary to the petitioners' contention, the Supreme Court did not uphold the determination on a ground not invoked by the agency (cf. Matter of Trump-Equitable Fifth Ave. Co. v Gliedman, 57 NY2d 588, 593-594). Therefore, upon remittitur from the Court of Appeals, we affirm the order and judgment insofar as appealed from.
DILLON, J.P., BALKIN, CHAMBERS and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court